DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-10 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “the discrete location comprising only a small portion of a total area of the carrier screen” (lines 5-6) renders the claim indefinite because the scope of the term “small” cannot be ascertained.  “Small” is a relative term and it cannot be determined what size or proportion is considered “small” in the context of claim 1. 
In claim 7, the recitation “plastic fiber polyester fiber” renders the claim indefinite.  It is unclear what is meant by “plastic fiber polyester fiber”.  It is unclear if this is reciting a specific type or category of polyester, and if so, the polyester should be more clearly recited.  Alternatively, it is unclear if this is merely a typographical error and a comma should have appeared between the two recitations (“plastic fiber, polyester fiber”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevan (US 8,225,469).
Bevan discloses a method of forming a fiber-bound engineered component as in claim 1, the method comprising:  
placing a discrete fiber layer made of a first plurality of fibers (31; see Fig. 5; layer 31 is a distinct layer which forms a “discrete” layer as claimed; col. 8, lines 32-33) within a discrete location of a carrier screen (see carrier screen 32 in Fig. 5, also shown as carrier screen 8 in Fig. 1; col. 3, lines 64-67; col. 7, lines 2-3, 49-50, and 57-59; col. 8, lines 32-33;  the location upon which the fiber layer is placed is along the upper run of the screen 8, thus being a “discrete location” of the screen, on the upper run of the screen as shown in Fig. 1; col. 7, lines 49-50); 

the discrete location comprising only a small portion of a total area of the carrier screen (the fiber layer is placed on the upper run of the screen 8, see Fig. 1, and the total surface area of the screen includes the upper run, the sides of the screen which run around rollers 10, and the lower run of the screen, including the outwardly facing surface area and the inwardly facing surface area (both sides of the screen); thus the upper run portion upon which the fiber layer is placed is a “small portion” of the total area of the screen, i.e. as compared to the total area inside and out and running along the sides and bottom in addition to the upper run);
5placing a discrete scrim 33 (Fig. 4; col. 8, lines 34-35; the knitted or woven reinforcing fabric 33 forms a “scrim” which is separate and distinct, thus being “discrete” as claimed), made of a second plurality of fibers (“typically” nylon or polyester as disclosed in col. 8, lines 34-35) on top of and in registration with the discrete fiber layer (31) such that the scrim overlies the discrete fiber layer (see Fig. 5 showing the discrete scrim 33 overlies and is in registration with the fiber layer 31);
and entangling at least a portion of the first plurality of fibers with at least a portion of the second plurality of fibers by passing a fluid stream through the apertures of the carrier screen to form the fiber-bound engineered component (see entangling stations 1-7 in Fig. 1; col. 2, lines 33-35; col. 7, lines 1-14; col. 8, lines 32-40; the fluid stream passes through the apertures in porous screen 8; see Fig. 1).

Regarding claim 6, Bevan discloses the method further comprises placing a further carrier screen (screen 14) over the discrete scrim (screen 14 is over the upper surface of the scrim, as seen in Fig. 1) to sandwich the discrete fiber layer and the discrete scrim between the two carrier screens (8, 14) prior to entangling (Fig. 1; col. 7, lines 28-35 and 57-59 describing the screen 14; the screen 14 forms a “carrier screen” as claimed).
Regarding claim 7, Bevan discloses that the first carrier screen (8) is a screen formed of an open fabric or wire mesh (col. 7, lines 2-3; see Fig. 4).  Such an open fabric screen or wire mesh screen forms “cut netting” as broadly recited in claim 7, since it is a netting structure and is sized to form the endless belt 8, which meets the product-by-process limitation of “cut”.
Regarding claim 10, Bevan discloses placing a further discrete fiber layer (34) on top of and in registration with the discrete scrim (33) prior to entangling (see Fig. 5), the further discrete fiber layer (34) comprising a third plurality of fibers (col. 8, lines 35-36) so that at least 10 a portion of the third plurality of fibers is entangled with at least a portion .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bevan (US 8,225,469).
Bevan discloses the use of a carrier screen 14 which forms the carrier screen of claim 1(Fig. 1). The carrier screen 14 comprises a mesh as in claim 8 and 9 (col. 7, lines 2-4). Bevan discloses that the screen has apertures (Fig. 4, col. 8, lines 14-31), and the apertures extend in two directions, thus forming warp and fill apertures as in claims 8 and 9.  Bevan discloses various dimensions and spacings for the apertures (col. 8, lines 14-31), but does not specifically disclose the number of apertures (per square inch) as in claims 8 and 9.  It is within the routine skill in the art to determine the optimal aperture size and spacing, which would affect the number of apertures per square inch, depending upon the processing conditions and desired end effects.  This is a result effective variable with known parameters/effects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a quantity of warp apertures of 14-20, or of 16-20, and a quantity of fill apertures In re Aller, 105 USPQ 233.
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bevan (US 8,225,469) in view of Oku et al (US 5,254,399).
Bevan discloses a method as claimed but does not disclose that the scrim is adhered to a fugitive backing as in claim 5.  
It is well known to provide a fugitive coating on a fiber web in order to provide greater stability, to improve handling of the web during processing. The fugitive material is then removed later in the process when no longer necessary. Oku et al discloses a method of hydroentangling a fibrous web to form a nonwoven fabric. Oku discloses that the web may be provided with a water soluble binder, applied by coating the web (col. 6, lines 30-37). Oku teaches that since the binder is soluble to water, it can be washed off in the course of hydroentanglement (col. 11, lines 24-30 and 54-59). This water soluble binder is a “fugitive” material as in claim 5, and the coating of this binder forms a “backing” as in claim 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fugitive backing for the scrim web of Bevan, in order to facilitate handling of the web during processing as is well known in the art and taught by Oku.

Allowable Subject Matter
Claims 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. That is, claims 21-23 would be allowable if the “small portion” of claim 1 is more clearly set forth.
Claims 24-30 are allowed.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive with respect to Bevan as applied to claims 1-2 and 5-10.  As noted in the rejection above, Bevan discloses placing a “discrete fiber layer” on the carrier screen, since the fiber layer 31 is a distinct, separate layer which forms a “discrete” layer as claimed (col. 8, lines 32-33). The layer is placed within a “discrete location” of the carrier screen (32), since the location upon which the fiber layer is placed is along the upper run of the screen 8, thus being a “discrete location” of the screen (see Fig. 1; col. 7, lines 49-50).  The discrete location comprises only a “small portion of a total area” of the carrier screen, because the fiber layer is placed on the upper run of the screen 8 (see Fig. 1), and the total surface area of the screen includes the upper run, the sides of the screen which run around rollers 10, and the lower run of the screen, including the outwardly facing surface area and the inwardly facing surface area of the screen (both sides of the screen). Thus, the upper run portion upon which the fiber layer is placed is a “small portion” of the total area of the screen, i.e. as compared to the total area inside .
As to the rejection of claim 7 as indefinite under 35 USC 112(b), applicant stated in the Remarks section that a comma has been added to claim 7 to clarify the recitations, however no such comma appears in the amendment.  Therefore, the claim remains indefinite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Note the references cited on PTO-892 which disclose method of making nonwovens by hydroentanglement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732